Name: Commission Delegated Regulation (EU) 2016/1387 of 9 June 2016 amending Annexes I and III to Council Regulation (EC) No 2173/2005 following a Voluntary Partnership Agreement with Indonesia for a FLEGT licensing scheme for imports of timber into the European Union
 Type: Delegated Regulation
 Subject Matter: trade policy;  international trade;  Asia and Oceania;  forestry;  wood industry;  tariff policy;  trade;  European construction
 Date Published: nan

 18.8.2016 EN Official Journal of the European Union L 223/1 COMMISSION DELEGATED REGULATION (EU) 2016/1387 of 9 June 2016 amending Annexes I and III to Council Regulation (EC) No 2173/2005 following a Voluntary Partnership Agreement with Indonesia for a FLEGT licensing scheme for imports of timber into the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (1), and in particular Article 10(1) and (3) thereof, Whereas: (1) A Voluntary Partnership Agreement (VPA) between the Union and the Republic of Indonesia (hereinafter referred to as the Agreement) was ratified by the Parties and entered into force on 1 May 2014. (2) Article 14(5)(e) of the Agreement provides that the Joint Implementation Committee (JIC) set up by that Agreement is to agree on the date from which the FLEGT licensing scheme will start operating after an evaluation of the functioning of the Indonesian Timber Legality Assurance System (TLAS) on the basis of the criteria set out in Annex VIII to that Agreement. (3) A joint independent assessment of the Indonesian TLAS has concluded that the Indonesian TLAS is a robust system and that the system meets the criteria to assess its operationality established in Annex VIII to the Agreement. (4) The two Parties are now in a position to make a decision on the start date of the FLEGT licensing scheme for Indonesia. (5) With a view to start the FLEGT licensing scheme for Indonesia, Annexes I and III to Regulation (EC) No 2173/2005 need first to be amended so as to include the Republic of Indonesia and its Licensing Information Unit under the list of Partner countries and their designated licensing authorities contained in Annex I, and the list of products covered by the FLEGT licensing scheme in Annex III Timber products to which the FLEGT licensing scheme applies only in relation to the corresponding partner countries. (6) Regulation (EC) No 2173/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2173/2005 is amended as set out in the Annex to this Regulation. Article 2 Annex III to Regulation (EC) No 2173/2005 is amended as set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 15 November 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 30.12.2005, p. 1. ANNEX Annex I and Annex III to Regulation (EC) No 2173/2005 are amended as follows: (1) in Annex I, the following table is inserted: Partner country Designated licensing authorities THE REPUBLIC OF INDONESIA Licence Information Unit (LIU) (1) Ministry of Environment and Forestry Gedung Manggala Wanabakti Blok I Lantai 2 Jln. Gatot Subroto  Senayan Jakarta  Pusat  Indonesia  10270 Phone: +62 21 5730268/269 Fax +62 21 5737093 Email: subditivlk@gmail.com; marianalubis1962@gmail.com (2) in Annex III, the following table is inserted: Partner country HS heading Description THE REPUBLIC OF INDONESIA CHAPTER 44 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms; wood in chips or particles; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms. 4401 21  Wood in chips or particles   coniferous ex 4401 22  Wood in chips or particles   non coniferous (not from bamboo nor rattan) 4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared. (Prohibited from export under the Indonesian law. In line with Article 3(3) of the Voluntary Partnership Agreement between the European Union and the Republic of Indonesia on forest law enforcement, governance and trade in timber products into the European Union (hereinafter referred to as the EU-Indonesia VPA) (2), products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). ex 4404 10 Chipwood and the like  coniferous ex 4404 20 Chipwood and the like  non coniferous   Chipwood ex 4404 Hoopwood; split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise; wooden sticks, roughly trimmed, but not turned, bent or otherwise worked, suitable for the manufacture of walking sticks, umbrellas, tool handles or the like. (Prohibited from export under the Indonesian law. In line with Article 3(3) of the EU-Indonesia VPA, products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). 4406 Railway or tramway sleepers (cross ties) of wood. (Prohibited from export under Indonesian law. In line with Article 3(3) of the EU-Indonesia VPA, products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, planed, sanded or end jointed, of a thickness exceeding 6 mm. ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, not planed, not sanded or not end jointed, of a thickness exceeding 6 mm. (prohibited from export under Indonesian law. In line with Article 3(3) of the EU-Indonesia VPA, products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). Sheets for veneering (including those obtained by slicing laminated wood), for plywood or for similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end jointed, of a thickness not exceeding 6 mm 4408 10  Coniferous 4408 31 Dark Red Meranti, Light Red Meranti, and Meranti Bakau 4408 39 Other, except coniferous, Dark Red Meranti, Light Red Meranti, and Meranti Bakau ex 4408 90 Other, except coniferous and tropical wood specified in Subheading Note 2 to this chapter (not from bamboo nor rattan) Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V jointed, beaded, moulded, rounded or the like) along any of its edges, ends or faces, whether or not planed, sanded or end jointed. 4409 10  Coniferous ex 4409 29  Non coniferous  other (not from rattan) Particle board, oriented strand board (OSB) and similar board (for example, waferboard) of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances ex 4410 11  Of wood   Particle board (not from bamboo nor rattan) ex 4410 12  Of wood   Oriented strand board (OSB) (not from bamboo nor rattan) ex 4410 19  Of wood   Other (not from bamboo nor rattan) ex 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances (not from bamboo nor rattan) Plywood, veneered panels and similar laminated wood 4412 31  Other plywood, consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness:   With at least one outer ply of tropical wood specified in Subheading Note 2 to this Chapter 4412 32  Other plywood, consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness:   Other, with at least one outer ply of non-coniferous wood 4412 39  Other plywood, consisting solely of sheets of wood (other than bamboo), each ply not exceeding 6 mm thickness:   Other ex 4412 94  Other:   Blockboard, laminboard and battenboard (not from rattan) ex 4412 99  Other:   Other:    Barecore (wood waste glued together) (not from rattan) and    Other (not from rattan) ex 4413 Densified wood, in blocks, plates, strips or profile shapes (not from bamboo nor rattan) ex 4414 Wooden frames for paintings, photographs, mirrors or similar objects (not from bamboo nor rattan) ex 4415 Packing cases, boxes, crates, drums and similar packings, of wood; cable drums of wood; pallets, box pallets and other load boards, of wood; pallet collars of wood (not from bamboo nor rattan) ex 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves (not from bamboo nor rattan) ex 4417 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood; boot or shoe lasts and trees, of wood (not from bamboo nor rattan) ex 4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled flooring panels, shingles and shakes (not from bamboo nor rattan) ex 4419 Tableware and kitchenware, of wood (not from bamboo and rattan) Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood. ex 4420 90  Other   Wood in the form of logs or squared logs with simple process in the surface, carved or finely threaded or painted, does not have significant added-value and no significant change in shape (HS ex 4420909000 in Indonesia) (Prohibited from export under Indonesian law. In line with Article 3(3) of the EU-Indonesia VPA, products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). Other articles of wood ex 4421 90  Other   Match splints (not from bamboo nor rattan) and   Other    Wooden paving blocks (not from bamboo nor rattan) ex 4421 90  Other   Other    Wood in the form of logs or squared logs with simple process in the surface, carved or finely threaded or painted, does not have significant added-value and no significant change in shape (HS ex 4421909900 in Indonesia) (Prohibited from export under the Indonesian law. In line with Article 3(3) of the EU-Indonesia VPA, products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). CHAPTER 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard: 4701 Mechanical wood pulp 4702 Chemical wood pulp, dissolving grades 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades. 4704 Chemical wood pulp, sulphite, other than dissolving grades 4705 Wood pulp obtained by a combination of mechanical and chemical pulping processes CHAPTER 48 (3) ex 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and non-perforated punch cards and punch tape paper, in rolls or rectangular (including square) sheets, of any size, other than paper of heading 4801 or 4803 ; hand-made paper and paperboard (not from non-wooden nor recycled material) ex 4803 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embossed, perforated, surface coloured, surface decorated or printed, in rolls or sheets (not from non-wooden nor recycled material) ex 4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading 4802 or 4803 (not from non-wooden nor recycled material) ex 4805 Other Uncoated paper and paperboard, in rolls or sheets, not further worked or processed than as specify in Note 3 to this chapter (not from non-wooden nor recycled material) ex 4806 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets (not from non-wooden nor recycled material) ex 4807 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface coated or impregnated, whether or not internally reinforced, in rolls or sheets (not from non-wooden nor recycled material) ex 4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than paper of the kind described in heading 4803 (not from non-wooden nor recycled material) ex 4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls or sheets (not from non-wooden nor recycled material) ex 4810 Paper and paperboard, coated on one or both sides with kaolin (China clay) or other inorganic substances, with or without binder, and with no other coating, whether or not surface coloured, surface decorated or printed, in rolls or rectangular (including square) sheets, of any size (not from non-wooden nor recycled material) ex 4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface coloured, surface decorated or printed, in rolls or rectangular (including square) sheets, of any size, other than goods of the kind described in heading 4803 , 4809 or 4810 (not from non-wooden nor recycled material) ex 4812 Filter blocks, slabs and plates, of paper pulp (not from non-wooden nor recycled material) ex 4813 Cigarette paper, whether or not cut to size or in the form booklets or tubes (not from non-wooden nor recycled material) ex 4814 Wallpaper and similar wall covering; window transparencies of paper (not from non-wooden nor recycled material) ex 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading 4809 ), duplicator stencils and offset plates, of paper, whether or not put up in boxes (not from non-wooden nor recycled material) ex 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paper board; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationary (not from non-wooden nor recycled material) ex 4818 Toilet paper and similar paper, cellulose wadding or webs of cellulose fibres, of a kind used for household or sanitary purposes, in rolls of a width not exceeding 36 cm, or cut to size or shape; handkerchief, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres (not from non-wooden nor recycled material) ex 4821 Paper or paperboard labels of all kinds, whether or not printed (not from non-wooden nor recycled material) ex 4822 Bobbins, spools, cops and similar support of paper pulp, paper or paper board whether or not perforated or hardened (not from non-wooden nor recycled material) ex 4823 Other paper, paperboard, cellulose wadding and webs cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres (not from non-wooden nor recycled material) CHAPTER 94 Seats (other than those of heading 9402 ), whether or not convertible into beds, and parts thereof 9401 61  Other seats, with wooden frames:   Upholstered 9401 69  Other seats, with wooden frames:   Other Other furniture and parts thereof 9403 30  Wooden furniture of a kind used in offices 9403 40  Wooden furniture of a kind used in the kitchen 9403 50  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture ex 9403 90  Parts:   Other (HS 9403 90 90 in Indonesia) Prefabricated buildings ex 9406 00  Other prefabricated buildings:   Of wood (HS 9406 00 92 in Indonesia) CHAPTER 97 Original engravings, prints and lithographs. ex 9702 00 Wood in the form of logs or squared logs with simple process in the surface, carved or finely threaded or painted, does not have significant added-value and no significant change in shape (HS ex 9702000000 in Indonesia) (Prohibited from export under Indonesian law. In line with Article 3(3) of the EU-Indonesia VPA, products under this HS code may not be FLEGT licensed and therefore may not be imported into the Union). (1) According to Article 4(4) of the VPA, a Licence Information Unit (LIU) has been established by Indonesia to serve as a contact point for communications between EU Member States competent authorities and the Indonesian Licensing Authorities. The LIU is an information management unit which validates information concerning V-Legal Document/FLEGT licence issuance. The LIU is also responsible for general information exchange on the TLAS, and receives and stores relevant data and information on the issuance of certificates of legality and FLEGT licences. It also responds to queries from competent authorities of trading partners and stakeholders. Some of the verification bodies, which are conformity assessment bodies accredited by the Indonesian National Accreditation Body (KAN), are authorized and overseen by the Indonesian Ministry of Forestry and Environment to act as licensing authorities. An updated list of authorized licensing authorities is available through the LIU and also at the link: http://silk.dephut.go.id/index.php/info/lvlk.; (2) OJ L 150, 20.5.2014, p. 252. (3) Paper products originating from non-wooden or recycled material are accompanied by a formal letter from the Indonesian Ministry of Industry validating the use of non-wooden or recycled materials. Such products will not be FLEGT licensed.